Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 1 of 20 ge ep

 

1-43-2020
AQ 91 (Rev. 11/11) Criminal Complaint want U.S. DISTRICT COURT
} JACKSONVILLE,
UNITED STATES DISTRICT COURT FLORIDA
for the

Middle District of Florida

 

 

 

United States of America )
Vv. )
) Case No.
COLUMBUS DONAVAN JEFFREY 3:20-mj- |] )-JR K
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 3, 2019 in the county of Duval in the
‘Middle District of Florida , the defendant(s) violated:
Code Section - Offense Description
18 U.S.C. § 2251(a) Production of child pornography

This criminal complaint is based on these facts:

See attached affidavit.

@M Continued on the’attached sheet.

  

 

   

Complainant ’s Signature

SA Abbigail Beccaccio, FBI
Printed name and title

 

Sworn to before me and signed in my presence.

Date: _\- |4~20 (le ca “Kat

i - ~ Judge’ o signature.

CG ted States Magistrate JudgeJames R. Klindt
-.Printed name and title :

City and state: Jacksonville, Florida

 
Case 3:20-mj-01017-JRK Document 1 Filed 01/13/20 Page 2 of 20 PagelD 2

AFFIDAVIT
I, Abbigail Beccaccio, being duly sworn, state as follows:
INTRODUCTION

OL. Iam a Special Agent (SA) with the Federal Bureau of Investigation
(FBI) and have been so employed since May 2012. I am currently assigned to
the Jacksonville, Florida Division of the FBI where I conduct a variety of
investigations in the area of violent crimes. Prior to this assignment, I was
employed as Forensics and Technology Unit Supervisor with the Orlando
Police Department for approximately 8 years. I have a Bachelor’s degree in
Molecular Biology & Microbiology. I have received law enforcement training
from the FBI Academy at Quantico, Virginia. A substantial portion of my duties
are dedicated to investigating cases involving crimes against children under the
auspices of the FBI’s “Innocent Images” National Initiative. Since becoming a
Special Agent, I have worked with experienced Special Agents who also
investigate child exploitation offenses. In the performance of my duties, I have
investigated and assisted in the investigation of matters involving the
solicitation of, possession, collection, production, receipt, and/or
transportation of images of child pornography and the solicitation and extortion
of children to produce sexually explicit images of themselves. I have been
involved in searches of residences pertaining to the solicitation of, possession,

collection, production, and/or transportation of child pornography through

Ore
Case 3:20-mj-01017-JRK Document 1 Filed 01/13/20 Page 3 of 20 PagelD 3

either the execution of search warrants or through the subject providing written
consent to permit a search to be conducted.

2. I have investigated and assisted in the investigation of criminal
matters involving the sexual exploitation of children that constituted violations |
of 18 U.S.C. §§ 2251, 2252, 2252A, 2422, and 2423, as well as Florida state
statutes that criminalize sexual activity with minors and other methods of child
sexual exploitation. In connection with such investigations, I have served as
case agent, have been the affiant for multiple search warrants and conducted
interviews of defendants and witnesses, and have served as an undercover agent
in online child exploitation cases. I am a member of a local child pornography ©
task force comprised of the FBI, U.S. Immigration and Customs Enforcement,
the Florida Department of Law Enforcement, the Jacksonville Sheriff's Office,
the St. Johns County Sheriff's Office, and the Clay County Sheriffs Office,
among other agencies. These agencies routinely share information involving the
characteristics of child sex offenders as well as investigative techniques and
leads. As a federal agent, I am authorized to investigate and assist in the
prosecution of violations of laws of the United States, and to execute search
warrants and arrest warrants issued by federal and state courts.

3. The statements contained in this affidavit are based’ on my

personal knowledge, as well as on information provided to me by experienced.

2 Que
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 4 of 20 PagelD 4

Special Agents and other law enforcement officers and personnel. This affidavit
is being submitted for the limited purpose of establishing probable cause for the
filing of a criminal complaint, and I have not included each and every fact
known to me concerning this investigation. I have set forth only the facts that I
believe are necessary to establish probable cause to believe that COLUMBUS
DONAVAN JEFFREY has committed a violation of 18 U.S.C. § 2251(a), that
is, production of child pornography. —

4, I make this affidavit in support of a criminal complaint against
COLUMBUS DONAVAN JEFFREY, that is, on or about May 3, 2019, in the
Middle District of Florida, COLUMBUS DONAVAN JEFFREY, did employ,
use, persuade, induce, entice and coerce a minor to.engage in sexually explicit
conduct for the purpose of producing visual depictions of such conduct, and
which visual depictions were produced using materials that have been mailed,
shipped and transported in and affecting interstate and foreign commerce, in
violation of 18 U.S.C. § 2251 (a). |

5. On or about October 22, 2019, I spoke with Jacksonville Sheriff's
Office (J SO) Detective (Det.) A. M. Arteaga, and he provided information

about an ongoing investigation of COLUMBUS DONAVAN JEFFREY for
violations of Florida statutes involving child sexual exploitation. I know that

Det. Arteaga is a sworn JSO Deputy Sheriff assigned to the JSO Internet
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 5 of 20 PageID 5

Crimes Against Children (ICAC) Unit, and is a member of the North Florida
ICAC and therein conducts investigations involving internet crimes against

children. The investigation resulted in the issuance of a Florida state residential

search warrant, which I have reviewed and which is attached as Exhibit A, for

COLUMBUS DONAVAN JEFFREY’s residence located at 2154 W. 16%
Street, Jacksonville, Florida, on October 3, 2019. This warrant was executed on
the same day and COLUMBUS DONAVAN JEFFREY was arrested following
| the execution of the warrant by members of the Jacksonville Sheriff's Office in
Jacksonville, Florida. |
6. Det. Arteaga has provided me with documentation and evidence
generated during this investigation, including the residential search warrant,
arrest reports, digital device examination reports and recorded interviews. I
have reviewed all of these items, and have had numerous conversations about
_ this investigation with Det. Arteaga, both in person and by telephone. During
the course of this investigation and through these sources of information, I
learned, in substance and among other things, the following:
a. On August 12 and September 23, 2019, two separate and
related Cyber Tip reports (C.T. 53500239 and C.T. 56041995) were received by
J sO from the National Center for Missing and Exploited Children (N CMEC).

I have reviewed the information contained in these Cyber Tip reports. Based on

Ot
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 6 of 20 PagelD 6

my training and experience, I know that NCMEC receives Cyber Tips from

individuals and business entities regarding the possible sexual exploitation of

children. On September 18, 2019, Det. Arteaga was assigned C.T. 53500239, |

Originating from Tumbir for investigation. Based on my training and
experience, I know that Tumblr is a social media blogging and publishing
network site service and can be used to upload and download images using the
‘Internet. On September 25, 2019, Det. Arteaga was assigned C.T. 56041995,
originating from Yahoo, Inc. for investigation. Yahoo, Inc., acquired Tumbir
in 2013 and is now operated by Verizon Media. C.T. 53500239 was sent after
Tumblr officials suspected multiple images depicting child sexual abuse
material (CSAM) had been uploaded by a user using Internet Protocol (IP)
address 76.245.76.84. Tumblr additionally provided the email address of the
user as columbusjeffrey@gmail.com and the user name as “hideme1977.”

b. In addition, I know that Exchangeable Image File Format
. (EXIF) data was imbedded on the images that were contained in C.T. 53500239
and reviewed by Det. Arteaga. Based on my training and experience, I know
that EXIF data is metadata stored within images and it may include the original
date and time that the image was taken, the camera settings such as shutter
speed and focal length, the camera device make and model that the image was

taken with, and the exact Global Positioning System (GPS) coordinates

ee
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 7 of 20 PagelD 7

(geographic location) where the image was taken. The EXIF data embedded in
the images from C.T. 53500239 did not list the GPS coordinates (geographic
location). The images did, however, show the date and time that the original
images were taken, identified as beginning on May 3, 2019 at 10:16:59 p.m. and
continuing on to May 3, 2019 at 10:28:57 p.m.' This date and time was within
the same time frame that several other images from C.T. 53500239 were
produced, one of which showed a facial image of COLUMBUS DONAVAN
JEFFREY with what appears to be a minor male child. EXIF data showed the
images were produced during the time frame from 10:16 p.m to 10:28 p.m.
Additionally, EXIF data showed all images were said to be taken on a Samsung
SM-J727P (which I know is also referred to as a J7 Perx) cellphone.

Cc. Det. Arteaga viewed all files provided by Tumblr in these
Cyber Tips, identified as three videos and seven images. Two of these files were
confirmed by Det. Arteaga to meet the definition of child pornography,
pursuant to Section 847.001(3), Florida Statutes. Det. Arteaga then conducted
_asearch of the IP address 76.245.76.84 that was provided in both C.T. 53500239

and C.T. 56041995, which revealed. that it belonged to AT&T U-Verse in

 

1 T have reviewed a JSO arrest and booking report dated October 3, 2019
detailing the arrest and interview of JEFFREY that stated that this time was
UTC time instead of “p.m.” Det. Arteaga has since informed me that this was
incorrect and that the associated metadata confirms that the time is actually
“p.m.” ;

On
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 8 of 20 PagelD 8

Jacksonville, Florida. On October 2, 2019, he caused a Florida state subpoena
to be served on AT&T U-Verse for all available account information related to
these Cyber Tips. AT&T responded by phone and later confirmed by email that
the IP address resolved to a subscriber identified as COLUMBUS JEFFREY
| and with a service address of 2154 W. 16 Street, Jacksonville, Florida 32209.

In addition, the email address (columbusjeffrey@gmail.com) associated with

the Tumblr account where the child pornography files were uploaded to,

matched the AT&T subscriber information.

d. On October 3, 2019, Det. Arteaga contacted COLUMBUS
DONAVAN JEFFREY at his residence, located at 2154 W. 16" Street,
J acksonville, Florida, 32209, during the execution of the state search warrant.
JEFFREY agreed to be interviewed by Det. Arteaga and Det. K. Vought, was
advised of his constitutional rights, and agreed to speak to investigators. This
interview was audio recorded, and I have reviewed this recording. During this

interview, JEFFREY stated he currently had two male children living with him,

A., who is 14 years old, and J., who is 12 years old. The children came to visit .

last summer but, due to family dynamics, have lived with him for the last year.

JEFFREY had been taking care of them and takes them to school. JEFFREY

confirmed that he was the subscriber for the AT&T Internet account active at

his residence. He stated that the Internet at his home is password protected and

Ge
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page’9 of 20 PagelD 9

| secure, however friends and family had the password. JEFFREY has chastised
the boys for giving out the Internet password and has changed the password as
recently as two weeks ago. JEFFREY stated that he owned a LG cellphone with
service through Boost Mobile. JEFFREY has had telephone number 941-527-
7441 since 2009-2010. JEFFREY had multiple social media accounts including
Facebook, Instagram, Twitter, Snapchat, Grindr, Wickr and Hornet.
JEFFREY used the email address columbusjeffrey@gmail.com for most of his
accounts and stated he wasn’t electronically inclined. His Snapchat username
was “Columbus 1977” and he denied having any other accounts. JEFFREY did
not freely let people use his phone, however, both boys had access to his phone
once he (JEFFREY) entered the swipe code. JEFFREY let the boys use his
phone because they didn’t have service to call their families on their devices.
JEFFREY did remember having access to Google photos, which he could
access from different devices using the email account

columbusjeffrey@gmail.com. Det. Arteaga then advised JEFFREY that he

wanted to speak with him (JEFFREY) specifically about child pornography and —

other child abusive material. JEFFREY stated he used the username
“hideme1977” on the application “Adam4Adam” and could have used it (the
user name) for a Tumblr account. JEFFREY then stated he has a serious

_ bloodborne disease and his medication sometimes made it difficult to remember
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 10 of 20 PagelD 10

things. JEFFREY stated that the silver LG phone that was located in his
bedroom was his primary phone. JEFFREY previously used a Samsung J7
cellphone, however he traded it in a few months ago for his current LG

cellphone. JEFFREY viewed legal adult pornography and has come across

child pornography while online. When he accidentally viewed child

pornography, he said he called the police and had them wipe his computer.
JEFFREY considered child pornography to be anyone under the age of eighteen
depicted in a sexual way. JEFFREY has used his photo gallery and the site
“Mega” to exchange images with other users over the, Internet. Det. Arteaga
told JEFFREY that he had reviewed chat communications between two users
on Tumblr, “hideme1977” and “ecruzjr91,” requesting “trades” which began
in May 2019, including a “selfie” of JEFFREY with a boy. JEFFREY did not
recall the specific conversation but identified the photo of himself and the
depicted 12-year-old boy (who JEFFREY identified as M. and Det. Arteaga
later confirmed was M.) on a sofa in his house. I know from conversations and

image review with Det. Arteaga, this was the same facial image of JEFFREY

and M. on the couch that was provided to Det. Arteaga by NCMEC in Cyber |

Tip 53500239. JEFFREY denied having any sexual relations with M.
e. Later on October 3, 2019, Det. Arteaga was able to identify

the minor victim in the produced images as a child to whom COLUMBUS

es
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 11 of 20 PagelD 11

DONAVAN JEFFREY had access. During the recorded interview, JEFFREY |

told Det. Arteaga the identity of M. and identified himself and M. in a “selfie”
style photo that Det. Arteaga showed him during his interview. Det. Vought
then located and conducted an interview of 12-year-old M.,? who advised that
he spends several days a week at JEFFREY’s house where JEFFREY takes care
| of him (M.) while his mother goes to work. During M.’s interview, M. disclosed
to Det. Vought that JEFFREY had some sort of sexual contact with him on
three separate occasions. M. remembered the first time that this happened,
JEFFREY took a-facial picture of the two of them together on the couch.
During that same incident, M. stated that JEFFREY used his erect penis to
penetrate M.’s anus. M. remembered that JEFFREY took pictures of this
incident. M. also disclosed a second occasion where JEFFREY received oral
-sex from him (M.), and JEFFREY took a picture of the incident.’ M. then
disclosed a third incident where JEFFREY again anally penetrated him with

JEFFREY’s erect penis. M. did not recall if pictures were taken during the third

 

2 T have confirmed that M. has a date of birth of June XX, 2007.

3A photograph matching this description \ was located on JEFFREY’s
LG phone as described below.

10
Case 3:20-mj-01017-JRK Document 1 Filed 01/13/20 Page 12 of 20 PageID 12

incident or exact dates, however M. did state that the last incident occurred
approximately one month ago.*
f. During the execution of the search warrant, JSO located
JEFFREY’s LG G6 cellphone and conducted an on-site forensic review of this
| device. This revealed pictures of JEFFREY with a young boy identified as M.
One of the photos was the same facial image of JEFFREY and M. on the couch
that was provided to Det. Arteaga by NCMEC in Cyber Tip 53500239. Det.
Arteaga has advised me that the sofa which was visible in the background of
this photo appeared to match the sofa located in JEFFREY’s house. The Cyber
Tip also contained several pictures that were consistent with, based on M.’s
physical appearance and statements made by M. during his interview with JSO
Det. Vought, two photos taken from slightly different angles but depicting an

erect penis penetrating an anus. There was a third image in the Cyber Tip that

 

4 Following his interview with Det. Vought, M. was taken to the Child
Protective Services office in Jacksonville for sexually transmitted disease (STD)

testing. M. was not interviewed at this time and only underwent testing. [know —

from conversations with Det. Arteaga and review of an email from Child
Protective Investigator (CPI) Jasmine Farara, that M. later recanted his
statements about being sexually abused by JEFFREY. On October 4, 2019,
during a non-recorded interview by the Department of Children and Family
Services (DCFS) CPI Farara, M. claimed that JEFFREY has never touched
him in a sexual manner and additionally stated that he has never been left alone
with JEFFREY, although the photographs produced on May 3, 2019 and
described herein are consistent with the information provided by M. during his
initial interview with Det. Vought-set forth above. .

11

ahs
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 13 of 20 PagelD 13

was consistent based on M.’s physical appearance and statements by M.,

depicting an erect penis penetrating an anus. Det. Arteaga has advised me that

the carpet that was visible in the background of this photo appeared to match —

the carpet that Det. Arteaga observed during his execution of the search warrant
that was located in JEFFREY’s house. A fourth image was located on
JEFFREY’s LG cellphone and depicted who I believe to be M. performing oral
sex on an adult penis as the appearance of the child matches the appearance of
M. in the selfie photograph identified by JEFFREY as M. In the photograph,
M.’s face can clearly be seen and matches the appearance of M. in the selfie,
which I have reviewed. This photo appears to be a “screenshot” as it depicts
information along the top such as, outside temperature 83°, battery life 44%,
mail, signal strength and a display time of 5:31 PM. A photograph matching
this description was located on JEFFREY’s LG phone during a forensic review
of the device conducted later.

g. On October 3, 2019, Det. Arteaga and other JSO officers
placed COLUMBUS DONAVAN JEFFREY under arrest charging him with
three (3) counts of Sexual Battery, four (4) counts Produce/ Promote
Performance which includes Sexual Performance by a Child Under 18, four (4)
counts of Sexual Performance by a Child - Possession of Child Pornography,

and one (1) count Sexual Intercourse Without Disclosure of HIV, in violation

12

Hae
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 14 of 20 PagelD 14

of Florida Statutes, Sections 794.011(8)B), 827.071(3), 827.071(5) and
384.24(2) respectively.
7. On December 30, 2019, I, along with Det. Arteaga, viewed several

of the produced images contained in Cyber Tip 53500239. The images were

produced in a series-type fashion, all within twelve minutes of each other, and ©

they depict a pubescent male child. These images were reported by Tumblr to
NCMEC and uploaded via IP address 76.245.76.84 by username
“hideme1977” to Tumblr using the Internet. Tumblr flagged the account and
provided all posts from the user which took place during the period from April
10, 2019 through May 11, 2019. The Cyber Tip does not attribute a specific
date/time to the reported image posts. User “hideme1977” had a verified email
address, columbusjeffrey@gmail.com, associated with the creation of the
Tumblr account on March 29, 2015. Four of the images are described below:

a. Creation date and time: May 3, 2019 at 10:16:59 PM

Description: The color image depicts a pubescent Caucasian male child,
who has been identified by law enforcement and I have probable cause, as set
forth above, to believe is M., with spread buttock cheeks. An adult penis is
pressed between the child’s buttocks against his anus. The adult male is not
wearing a condom. The image appears to be taken from the viewpoint of the

adult looking down at the child. Based on my training and experience, having

13
Case 3:20-mj-01017-JRK Document 1. Filed 01/13/20 Page 15 of 20 PagelD 15

_ viewed thousands of images and videos depicting child pornography and
together with the information set forth herein, I believe that the image depicts a
minor engaged in sexually explicit conduct, that is, genital-genital sexual
intercourse, and therefore constitutes child pornography pursuant to Title 18,
United States Code, Section 2256.

b. Creation date and time: May 3, 2019 at 10:17:37 PM
Description: The color image depicts a pubescent Caucasian male child,
who has been identified by law enforcement and I have probable cause, as set
forth above, to believe is M., with spread buttock cheeks. An adult male penis
is pressed between the child’s buttocks against his anus. The adult male is not
wearing a condom. The image appears to be taken from the viewpoint of the
adult looking down at the child. This image is taken slightly further back than
the preceding image and depicts more of the adult male’s penis. Based on my
training and experience, having viewed thousands of images and videos
depicting child pornography and together with the information set forth herein,
I believe that the image depicts a minor engaged in sexually explicit conduct,
that is, genital-genital sexual intercourse, and therefore constitutes child

pornography pursuant to Title 18, United States Code, Section 2256.

14
_ Case 3:20-mj-01017-JRK Document 1 Filed 01/13/20 Page 16 of 20 PagelD 16

c. - Creation date and time: May 3, 2019 at 10:19:12 PM
Description: The color image depicts a pubescent Caucasian male child,
who has been identified by law enforcement and I have probable cause, as set
forth above, to believe is M., on his knees on the ground. An adult male is
straddling the child with his penis inserted in the child’s spread buttocks. The
adult male is not wearing a condom and the image appears slightly blurry. The
image appears to be taken from the viewpoint of the adult looking down at the
child while on his knees. Carpet can be seen on the ground that Det. Arteaga
has told me is consistent with that found in JEFFREY’s residence. Based on my
training and experience, having viewed thousands of images and videos
depicting child pornography and together with the information set forth herein,
I believe that the image depicts a minor engaged in sexually explicit conduct,
that is, genital-genital sexual intercourse, and therefore constitutes child
pornography pursuant to Title 18, United States Code, Section 2256.
d. Creation date and time: May 3, 2019 at 10:28:57 PM
- Description: The color image depicts a pubescent Caucasian male child,
who has been identified by law enforcement and I have probable cause, as set
forth above, to believe is M., and an adult sitting on a sofa taken as a “selfie.”
Neither are wearing a shirt and the child’s mouth is partially open with his

tongue pushed to the corner. The child’s eyes are partially open and he appears

15

SWE
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 17 of 20 PagelD 17

drowsy. Further, the forensic review of this file indicates that this image was
produced within a twelve minute timeframe from the images described in
paragraph 7.a, 7.b, and 7.c respectively. I recognize the adult male depicted in

the image as COLUMBUS DONAVAN JEFFREY from my review of his

photograph from the Florida Driver and Vehicle Identification Database. |

Further, Det. Arteaga confirmed the adult male pictured is COLUMBUS
DONAVAN JEFFREY with whom he had contact on October 3, 2019. Det.
Vought has advised that he has viewed this photo and that the child depicted is
M. |
8. Det. Arteaga provided me with a JSO Digital Device Examination

Report, dated October 25, 2019, completed at his request by JSO Det. B. A.
Bolton, which I have reviewed, and I learned, among other things, the
following: |

a. During the execution of the search warrant at JEFFREY’s
residence on October 3, 2019, a LG G6 (LG-LS993) cellular phone was located
in JEFFREY’s bedroom.

b. During an on-site review of this device, Det. Bolton
observed multiple child notable pictures in a Dropbox folder titled “ped.” One
of these pictures appeared to visually match a photograph reported in the

NCMEC Cyber Tip depicting JEFFREY and M. Also located within this folder

16

SR
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 18 of 20 PageID 18

were multiple images depicting M., at least one of which depicted M. being
sexually abused. This photo depicts M. performing oral sex on an adult penis.
This image appears to be a “screenshot” as it depicts information along the top
such as, outside temperature 83°, battery life 44%, mail, signal strength and a
display time of 5:31 PM.

c. Further review of JEFFREY’s LG G6 cellular phone
depicted M. being sexually abused while lying on a bed. The sheets and
comforter in these photos appeared to match the sheets and comforter in photos
taken by JSO, which I have reviewed, in JEFFREY’s bedroom during the
execution of the search warrant.

d. Also located on the LG G6 cellular phone were chat
conversations with an individual using the mobile application Telegram. The |
two parties were only identified by their assigned Telegram user ID numbers.
As the parties attempted to geo-locate each other, the Telegram user with the
ID 709119898 provided an approximate street address near the residence of

_ JEFFREY and also provided the same phone number that was reported in the
Cyber Tips and linked to the LG G6. During this conversation, Telegram user

709119898 indicated, among other things, that the user had regular access to

multiple male children and periodic access to a 4-year-old male child.

Throughout the Telegram chat, several points were observed where it appeared

17

ge
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 19 of 20 PagelD 19

that the users exchanged child notable files. These files could not be recovered
within the chat thread itself, however, multiple child notable files were located
in the directory “\media\0\Telegram\Telegram Images” with creation dates
on July 28, 2019, the same day this conversation took place. Most of the files
had creation dates within seconds of an incoming or outgoing message.
_ Furthermore, the context of the conversation surrounding these files coincided

with the content of the file. No other Telegram chats were located on the LG

G6 that took place outside this date. One image 107737573_1721 jpg, located

in “\ media\0\Telegram\Telegram Images” lists a creation date specifically of
7/28/2019 9:34:00 PM and appears to correspond to a sent image in the
Telegram chat sent on 7/28/2019 9:34:01 PM. This image depicted who I
believe to be M. performing oral sex on an adult penis as the appearance of the
child matches the appearance of M. in the selfie photograph identified by
JEFFREY as M. In the photograph, M.’s face can clearly be seen and matches
the appearance of M. in the selfie, which I have reviewed.

9. On December 31, 2019, I conducted open source research on
multiple sites and learned as of 2019, Samsung has mobile phone manufacturing
factories in six locations throughout the world, including facilities located in
Vietnam, China, India, Brazil, Indonesia, and South Korea. Conversely,

Samsung does not have any cell phone manufacturing facilities located within

18

ante
Case 3:20-mj-01017-JRK Document1 Filed 01/13/20 Page 20 of 20 PagelD 20

the United States. Therefore, I have probable cause to believe that the Samsung
SM-J727P cellphone, which I know is also referred to as a J7 Perx and is
referenced above, was not manufactured within the state of Florida and was
shipped and transported in interstate and foreign commerce.

10. Based upon the foregoing facts, I have probable cause to believe
that on or about May 3, 2019, in the Middle District of Florida, COLUMBUS
DONAVAN JEFFREY, did employ, use, persuade, induce, entice and coerce
a minor to engage in sexually explicit conduct for the purpose of producing
visual depictions of such conduct, and which visual depictions were produced
using materials that have been mailed, shipped and transported in and affecting

interstate and foreign commerce, in violation of 18 U.S.C. § 2251(a).

 

 

Federal Bureau oF Investigation

 

Subscribed and sworn to before me this (3** day of January, 2020, at
Jacksonville, Florida.

Q. Ka Ki

SR. KLINDT | wt.
Oni d States e3 Magistrate Thidge.

~~

19
